Case 1:20-cv-03147-GLR Document1 Filed 10/29/20 Page 1of15

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Northern Division)

DEANDRE PEAKER
603 Edmund Street
Aberdeen, MD 21001
Harford County
Plaintiff,

Vv.

ABERDEEN AUTO CLEAN LLC
502 S. Philadelphia Road
Aberdeen, MD 21001

Serve Resident Agent:
Samuel Ferraro

502 S. Philadelphia Road
Aberdeen, MD 21001

SAMUEL FERRARO
502 S. Philadelphia Road
Aberdeen, MD 21001

Defendants.
* * *

*

Civil Action No.:

 

JURY TRIAL REQUESTED

FLSA COLLECTIVE ACTION

CLASS ACTION UNDER
UNDER THE MWHL & MWPCL

COMPLAINT FOR WAGES OWED

Plaintiff, DeAndre Peaker, files this lawsuit against his former employers, Defendants
Aberdeen Auto Clean LLC d/b/a Astro Auto Wash (hereinafter referred to as “AAC”) and Samuel
Ferraro, for violations of the Fair Labor Standards Act (“FLSA”), Maryland Wage and Hour Law

(“MWHL”), and the Maryland Wage Payment and Collection Law (“MWPCL”), including unpaid

minimum wages, overtime wages.

PLAINTIFF

FACTS

1. Plaintiff is an adult resident of the State of Maryland, Harford County.
Case 1:20-cv-03147-GLR Document1 Filed 10/29/20 Page 2 of 15

2. Plaintiff worked for Defendants off and on from approximately 2004 as a car dryer and car
washer.

3. Most recently, Plaintiff was employed by Defendants from approximately early 2016
through July 2020.

4. Defendants never paid Plaintiff any minimum wages or overtime wages when Plaintiff
worked over 40 hours per week in a single workweek.

5. Plaintiff's only wages earned while employed by Defendants were from tips paid by the
Defendants’ customers.

6. On occasion, if Defendants’ car wash had a busy day, Defendant Ferraro would pay Plaintiff
and the other car washers and car dryers a $60 cash “bonus”.

7. Plaintiff was never paid an hourly wage for all hours worked.

8. During his employment with Defendants, Plaintiff was a non-exempt employee, entitled to
minimum wages and overtime pay.

DEFENDANTS

9. Defendant AAC is a Maryland based, for-profit corporation operating a car wash in
Aberdeen Maryland.

10. Defendant AAC does business as Astro Auto Wash.

11. Upon information and belief, Defendants AAC and Ferraro own and operate multiple car
washes in Maryland.

12. Defendant Samuel Ferraro is the owner and operator of Defendant AAC

13. Defendants engage in interstate commerce by the nature of their business activities.

14. At all times relevant, Defendant AAC had an annual gross volume of at least $500,000

annually.
Case 1:20-cv-03147-GLR Document1 Filed 10/29/20 Page 3 of 15

15. Defendant Ferraro was Plaintiff's employer because:
a. Defendant Ferraro is the owner of Defendant AAC.
b. Defendant Ferraro made the decision to hire Plaintiff.
c. Defendant Ferraro made the decision to fire Plaintiff.

d. Defendant Ferraro personally supervised the operation of Defendant AAC.

e. Defendant Ferraro made the decision to pay Plaintiff and other car washers and

dryers solely by tips.

f. Defendant Ferraro decided when to pay Plaintiff and other car washers and dryers

$60 cash “bonuses” when Defendant AAC had a busy day.

g. Defendant Ferraro had the ultimate authority over the schedules for Defendants’

employees, including Plaintiff.

h. Defendant Ferraro set the policies and procedures by which Defendant AAC

operates.

i. Defendant Ferraro hired and fired Defendants’ employees, including Plaintiff.

j. Defendant Ferraro set Defendants’ employees’ work schedules, including

Plaintiff's schedule.

k. Defendant Ferraro, as owner of Defendant AAC, was the sole decision maker about

the manner, amount, and payment of Plaintiff's wages.

16. Defendant Ferraro, as owner of Defendant AAC, was directly involved in the payment of

Plaintiff's wages because:

a. Defendant Ferraro set the manner and amount of pay for Defendants’ employees,

including Plaintiff.
Case 1:20-cv-03147-GLR Document1 Filed 10/29/20 Page 4 of 15

b. Defendant Ferraro had the ultimate authority over the schedules for Defendants’
employees, including Plaintiff.

c. Defendant Ferraro made the decision to pay Plaintiff and other employees
employed as car dryers and car washers solely in tips via a tip pool.

d. Defendant Ferraro made the decision about which employees were put on the work
schedule, including Plaintiff.

17. The Defendants shared contro! and supervision of the Plaintiff.

18. The Defendants shared the power to hire and/or fire the Plaintiff.

19, The Defendants shared responsibility for functions governing Plaintiff's employment,
including but not limited to, controlling Plaintiffs schedule, setting the manner in which
Plaintiff was paid, directing Plaintiff's work, disciplining Plaintiff, and providing the
materials Plaintiff needed to perform his work.

20. Defendants were Plaintiff's joint and co-employers within the meaning of the terms of the
FLSA, 29 U.S.C. § 203(d), the MWHL, Md. Ann. Code, Labor & Employment, §3-401(b),
and the MWPCL, Md. Ann. Code, Labor & Employment, §3-501.

21. Defendants are subject to the FLSA, MWHL, and the MWPCL, individually and jointly,
for owed wages, including unpaid minimum wages and overtime wages.

DEFENDANTS’ WAGE VIOLATIONS

22. Throughout all of Plaintiff's employment, Defendants failed to pay Plaintiff the required
minimum wage for all hours worked as required by the FLSA, 29 U.S.C. § 206 and the
MWHL, Md. Ann. Code, Labor & Employment, § 3-413.

23. Throughout Plaintiff's employment, Defendants failed to pay Plaintiff overtime wages at

a rate of one and one-half times his regular rate of pay for all hours worked over 40 hours
24,

25,

26.

27.

28.

29.

30.

31.

32.

Case 1:20-cv-03147-GLR Document 1 Filed 10/29/20 Page 5 of 15

per week, as required by the FLSA, 29 U.S.C. § 207 and the MWHL, Md. Ann. Code,
Labor & Employment, § 3-415.

Throughout Plaintiff's employment with Defendants, Defendants failed to pay Plaintiff his
owed minimum wage for all hours worked per week, as required by the MWPCL, Md.
Ann. Code, Labor & Employment, §3-505.

Defendants did not post and keep posted notices explaining the requirements of the FLSA
or the MWHL, as required by 29 C.F.R. § 516.4 and Md. Ann. Code, Labor &
Employment, §3-423(b).

Plaintiff never supervised employees.

Plaintiff never exercised any discretion or independent judgement during the course of his
employment for Defendants.

Plaintiff was never a salaried employee for Defendants.

Plaintiff's pay consisted entirely and only of tips. He was not paid an hourly rate.
Defendants never provided Plaintiff with a written statement which explained the tip credit
rules.

Defendants were not entitled to take a tip credit based on Plaintiff's tipped wages because
they failed to provided Plaintiff with a written statement which explained the tip credit
rules.

Defendants were not entitled to take a tip credit based on Plaintiff's tipped wages because
Defendants did not pay Plaintiff a minimum of $3.63 per hour for all hours Plaintiff
worked, in violation of the tip credit rules under the FLSA, 29 U.S.C.§ 203(m) and MWHL,

Md. Ann. Code, Labor & Employment, § 3-419(a)(1)(ii).
33.

34,

35.

36.

37.

38.

39.

40.

41.

42.

43.

44,

45.

46.

Case 1:20-cv-03147-GLR Document1 Filed 10/29/20 Page 6 of 15

Plaintiff's typical shift schedule was Monday and Thursday from 4:00 p.m. to 2:00 a.m.,
and Friday and Saturday from 4:00 p.m. to 2:00 a.m. This was a set schedule of 40 hours
of work per workweek.

In Fall and Winter, Plaintiff's schedule was Sunday, Monday, Tuesday and Wednesday
8:00 A.M. to 6:00 P.M. This was a set 40 hour workweek.

Defendants did not provide meal breaks or rest periods for Plaintiff.

Plaintiff regularly picked up one or two extra shifts per month.

In weeks when Plaintiff picked up extra shifts he worked anywhere from 50-70 hours per
week, without overtime pay.

In approximately the late summer of 2019, Plaintiff began working seven days per week,
every week, to help cover for a co-worker that had a stroke.

During that time, Plaintiff was working 70 hours per week, every week, without overtime
pay.

Plaintiff worked 70 hours per week, every week, from approximately late summer 2019
until approximately early October 2019.

On October 11, 2019, Plaintiff broke his leg and was out of work until approximately
February 2020.

In approximately February 2020, Plaintiff returned to work until his termination in July
2020.

Plaintiff was never required to sign-in or out on any time sheets.

Defendants did not keep any records of the hours worked by Plaintiff.

Defendant did not require Plaintiff to document and/or record his hours worked each day.

Defendants did not record the hours that Plaintiff worked each day.
47.

48.

49,

50.

Sl.

52.

33.

54.

35.

56.

57.

58.

Case 1:20-cv-03147-GLR Document1 Filed 10/29/20 Page 7 of 15

At the end of each shift, all of the tips earned that day were pooled into a tip-pool and split
between the car washers and car dryers.

Defendants did not pay Plaintiff any minimum wages for his hours worked.

Defendants did not issue Plaintiff paystubs.

Defendants did not issue Plaintiff W-2s.

Defendants did not withhold any taxes from Plaintiff's wages.

Defendants were required to pay Plaintiff the full minimum wage for all hours worked.
Defendants never paid Plaintiff any wage for all hours worked.

Defendants failed to record or keep records of all of Plaintiff's hours worked as required
by the FLSA and MWHL.

Defendants never paid Plaintiff overtime wages at a rate of one and one-half times his
regular rate of pay for all overtime hours worked in excess of 40 hours per workweek as
required by the FLSA, 29 U.S.C. § 207 and the MWHL, Md. Ann. Code, Labor &
Employment, § 3-415.

Defendants never paid Plaintiff the required minimum wage for all hours worked as
required by the FLSA, 29 U.S.C. § 206 and the MWHL, Md. Ann. Code, Labor &
Employment, §3-413.

Defendants failed to pay Plaintiff all wages due for the work that he performed before the
termination of his employment, on or before the day on which Plaintiff should have been
paid the wages if his employment had not been terminated, as required by MWPCL, Md.
Ann. Code, Labor & Employment, §3-505.

Over two weeks have elapsed from the date on which the Defendants were required pay

Plaintiff all owed wages as required by the MWPCL, Labor and Employment § 3- 507.2(a).
59.

60.

61.

62.

63.

64.

65.

66.

Case 1:20-cv-03147-GLR Document1 Filed 10/29/20 Page 8 of 15

Defendants’ failure to pay Plaintiff all wages owed was not done in good faith and was

willful.

Defendants’ failure to pay Plaintiff all wages owed was not the result ofa bona fide dispute.

Upon information and belief, Defendants did not seek the advice and counsel of an attorney

knowledgeable about the requirements of the FLSA, MWHL, or MWPCL prior to deciding

not to pay Plaintiff all owed wages for all hours worked, including overtime wages.
FLSA COLLECTIVE ACTION ALLEGATIONS

This action is concurrently maintainable as an “opt-in” collective action pursuant to 29

U.S.C. §216(b), under Counts I and II, as to claims for unpaid minimum wages, owed

overtime wages, liquidated damages, and attorneys’ fees and costs under the FLSA.

Plaintiff agrees to be a collective action party plaintiff and his signed opt-in form is attached

as Exhibit 1.

In addition to Plaintiff, there are numerous current and former employees of Defendants

who are similarly situated to Plaintiff with regard to being subject to the same unlawful

wage hour policies of the Defendants.

These similarly situated employees are known to Defendants and are readily identifiable

and locatable through their records.

The many similarly situated employees were subject to the same pay policies and practices

as the Plaintiffs, including:

(a) being paid solely in tips;

(b) not being paid the required minimum wage for all hours worked; and

(c) not being paid overtime for hours worked over 40 hours per week.
67.

68.

69.

70.

71.

72.

73.

74.

75.

Case 1:20-cv-03147-GLR Document1 Filed 10/29/20 Page 9 of 15

The similarly situated employees were employed as car washers and/or car dryers during
the three years prior to the filing of this complaint through the present.

The similarly situated employees were employed as car washers and/or car dryers at
Defendants car washes in Maryland, including the Astro Auto Wash location where
Plaintiff was employed.

These similarly situated employees should be notified of and allowed to opt into this action,
pursuant to 29 U.S.C. §216(b), for the purpose of adjudicating their claims for unpaid and
owed minimum and overtime wages, liquidated damages, and attorneys’ fees under FLSA.

CLASS ACTION FOR STATE LAW VIOLATIONS AND
WILLFUL FRAUDULENT TAX FILINGS

Plaintiff seeks class action status on his claims arising under the MWHL and MWPCL.
Plaintiff seeks class action status of his MWHL and MWPCL claims for similarly situated
hourly workers, employed as car washers and/or car dryers for Defendants at Defendants’
car washes in Maryland, at any time during the three years prior to the filing of this
Complaint through the present date, and were not paid the required minimum wages or
overtime wages for all hours worked.

The class is so numerous that joinder of all members is impracticable because the number
of workers likely exceeds 50.

Class action is a superior method because these workers are numerous and unknown but
easily identifiable through Defendants’ records.

Questions of law or fact common to the class, including the core claim that Defendants
failed to pay Plaintiff and similarly situated employees the required minimum wage and
overtime wages as required by the MWHL and MWPCL.

Claims and defenses of the representative parties are typical of the claims or defenses of

9
Case 1:20-cv-03147-GLR Document1 Filed 10/29/20 Page 10 of 15

the class because Defendants subjected the entire workforce to the same illegal pay policies
and, upon information and belief, continue to do so through the present date.

76. The representative party will fairly and adequately protect the interests of the class because
the parties are similarly situated to the class and have identical claims and burdens of proof
as the class. Plaintiff's litigation will further the class’ interests.

77. A class action furthers judicial economy because Plaintiff's claims and class claims require
the same proof and elicit the same defenses.

78. A class action reduces the risk of an unjust result to nearly identical claims due to the
vagaries of litigation.

79. A class action permits unified discovery and reduces burdensome duplicate discovery and
discovery disputes.

80. The class action claims are brought under Counts III and IV, and incorporate all remedies
sought for Defendants’ violations under those Counts and any other remedies the Court
deems just.

JURISDICTION AND VENUE

81. The jurisdiction of this Court is invoked due to the asserted violation of a federal statute
and pursuant to 28 U.S.C. § 1331.

82. Venue is appropriate in this jurisdiction because the unlawful events occurred in this
district.

VIOLATIONS OF LAW
CounT I-FLSA CLAIM FOR OWED MINIMUM WAGES
83. All allegations of the Complaint are expressly incorporated herein.

84. Plaintiff is entitled to minimum wages under the FLSA, 29 U.S.C. § 206.

10
Case 1:20-cv-03147-GLR Document 1 Filed 10/29/20 Page 11 of 15

85. Defendants violated the provisions of the FLSA by failing and refusing in a willful and
intentional manner to pay Plaintiff the required minimum wage for all hours worked per
work week as required by the FLSA, 29 U.S.C. § 206.

86. There is no bona fide dispute that Plaintiff is owed the requested wages.

87. By reason of the aforesaid violations of the FLSA, Defendants are liable to Plaintiff in an
amount equal to the unpaid minimum wages, unpaid penalties/liquidated damages, all other
applicable penalties, attorney’s fees and costs, and pre- and post- judgment interest.

88. Relief requested - Plaintiff requests that: (a) Defendants be ordered to pay him all minimum
wages owed for all hours worked; (b) liquidated damages be assessed against the
Defendants; (c) Plaintiff be awarded pre- and post- judgment interest; and (d) Plaintiff be
awarded his attorney’s fees and costs. In addition, Plaintiff requests that an Order be issued
enjoining Defendants to comply with the FLSA.

Count II — FLSA CLAIM FOR OWED OVERTIME

 

89. All allegations of the Complaint are expressly incorporated herein.

90. Plaintiff was an hourly, non-exempt employee, entitled to overtime pay under the FLSA,
29 U.S.C. § 207.

91. Defendants violated the provisions of the FLSA by failing and refusing in a willful and
intentional manner to pay Plaintiff overtime wages at a rate of one and one-half times his
regular rate of pay for all overtime hours worked in excess of 40 hours per work week, as
required by the FLSA, 29 U.S.C. § 207.

92. There is no bona fide dispute that Plaintiff is owed the requested wages.

93. By reason of the aforesaid violations of the FLSA, Defendants are liable to Plaintiff in an

amount equal to the unpaid overtime, unpaid overtime penalties/liquidated damages, all

11
Case 1:20-cv-03147-GLR Document1 Filed 10/29/20 Page 12 of 15

other applicable penalties, attorney’s fees and costs, and pre- and post- judgment interest.

94. Relief requested - Plaintiff requests that: (a) Defendants be ordered to pay Plaintiff all
overtime wages owed for all overtime hours worked; (b) liquidated damages be assessed
against the Defendants; (c) Plaintiff be awarded pre- and post- judgment interest; and (d)
Plaintiff be awarded his attorney’s fees and costs. In addition, Plaintiff requests that an
Order be issued enjoining Defendants to comply with the FLSA.

Count ITT -MWHL CLAIM FOR UNPAID MINIMUM WAGES

95. All allegations of the Complaint are expressly incorporated herein.

96. Defendants willfully and intentionally violated the provisions of the Maryland Labor &
Employment Code by failing to pay Plaintiff the required minimum wage for all hours
worked per work week as required by the MWHL, Md. Ann. Code, Labor & Employment,
§3-413.

97. As aresult of the unlawful acts of Defendants, Plaintiff has been deprived minimum wages
in amounts to be determined at trial and is entitled to recovery of such amounts, plus
liquidated damages, attorney’s fees, and costs.

98. There is no bona fide dispute that Plaintiff is owed the requested wages.

99. Relief requested - Plaintiff requests that: (a) Defendants be ordered to pay him all minimum
wages owed for all hours worked; (b) that Plaintiff be awarded an additional amount of
liquidated damages; (c) that Plaintiff be awarded pre- and post- judgment interest; and (d)
that Plaintiff be awarded his attorney’s fees and costs.

COUNT IV —- MWHL CLAIM FOR UNPAID OVERTIME WAGES

 

100. All allegations of the Complaint are expressly incorporated herein.

12
Case 1:20-cv-03147-GLR Document1 Filed 10/29/20 Page 13 of 15

101. Plaintiff was an hourly, non-exempt employee, entitled to overtime pay under the
MWHL, Md. Ann. Code, Labor & Employment, § 3-415.

102. Defendants violated the provisions of the MWHL by failing and refusing in a willful and
intentional manner to pay Plaintiff overtime wages at a rate of one and one-half times his
regular rate of pay for all overtime hours worked in excess of 40 hours per work week, as
required by the MWHL, Md. Ann. Code, Labor & Employment, § 3-415.

103. There is no bona fide dispute that Plaintiff is owed the requested wages.

104. By reason of the aforesaid violations of the FLSA, Defendants are liable to Plaintiff in an
amount equal to the unpaid overtime, unpaid overtime penalties/liquidated damages, all
other applicable penalties, attorney’s fees and costs, and pre- and post- judgment interest.

105. Relief requested - Plaintiff requests that: (a) Defendants be ordered to pay Plaintiff all
overtime wages owed for all overtime hours worked; (b) liquidated damages be assessed
against the Defendants; (c) Plaintiff be awarded pre- and post- judgment interest; and (d)
Plaintiff be awarded his attorney’s fees and costs. In addition, Plaintiff requests that an
Order be issued enjoining Defendants to comply with the MWHL.

CouNT V—MWPCL CLAIM For FAILURE TO TIMELY PAY ALL WAGES DUE

 

106. All allegations of the Complaint are expressly incorporated herein.

107. Throughout Plaintiff's employment Defendants refused to timely pay Plaintiff all wages
due, including minimum wages and overtime wages, in violation of the MWPCL, Md.
Code Ann., Labor & Empl. §§ 3-502 and 3-505.

108. Plaintiff's employment with Defendants ended in July 2020.

109. Defendants have not paid Plaintiff all owed wages.

110. Pursuant to the MWPCL, Md. Code Ann., Labor & Empl. § 3-502, Defendants were

13
Case 1:20-cv-03147-GLR Document1 Filed 10/29/20 Page 14 of 15

obligated to pay Plaintiff for all wages earned on a regular basis.

111. Defendants’ actions in failing to pay Plaintiff all wages owed for all hours worked was a
willful violation of the MWPCL.

112. Over two weeks have elapsed from the date on which the Defendants were required to have
paid Plaintiff all owed wages as required by the MWPCL, Md. Code Ann., Labor & Empl. §
3- 507.2(a).

113. There is no bona fide dispute as to the wages owed to Plaintiff.

114. Relief requested - Plaintiff requests that: (a) Defendants be ordered to pay him all owed
wages; (b) Plaintiff be awarded treble damages; (c) that Plaintiff be awarded pre- and post-

judgment interest; and (d) Plaintiff be awarded his attorney's fees and costs.

Respectfully submitted,

2 Ne

Richard P. Neuworth, Bar No. 01052
Lebau & Neuworth, LLC

606 Baltimore Avenue — Suite 201
Towson, Maryland 21204

tel. 443.273.1202

fax. 410.296.8660

r(@joblaws.net

Ts still alk

Devan M. Wang, Bar No. 30211
Lebau & Neuworth, LLC

606 Baltimore Avenue — Suite 201
Towson, Maryland 21204

tel. 443.273.1207

fax. 410.296.8660

dw(@joblaws.net

 

Attorneys for the Plaintiff

14
Case 1:20-cv-03147-GLR Document1 Filed 10/29/20 Page 15 of 15

REQUEST FOR JURY TRIAL

Plaintiff requests that a jury of his peers hear and decide all of the claims asserted in this
Complaint.

“se Wee

Devan M. Wang, #30211

15
